UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4638


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SCOTT DUANE HENDRICKS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:09-cr-01069-HMH-1)


Submitted:   January 18, 2011             Decided:   January 26, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin   T.   Stepp,   Assistant  Federal   Public   Defender,
Greenville, South Carolina, for Appellant.         Andrew Burke
Moorman, OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Scott    Duane       Hendricks       pled     guilty       to    possession       of

ammunition by a convicted felon, 18 U.S.C. § 922(g) (2006), and

was sentenced to thirty-seven months imprisonment, to be served

consecutively      to     his    undischarged       state       sentence.              Hendricks

noted a timely appeal.            Counsel has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967), in which he

states    that    there    are    no   meritorious            issues       for    appeal,    but

questions        whether        Hendricks’          sentence           was        reasonable.

Specifically,      counsel       asserts     that       the    district          court    should

have   ordered     that       Hendricks’        sentence       be    served       concurrent,

rather than consecutive to, his state sentence.                             For the reasons

that follow, we affirm.

            This    court       reviews     a    district       court’s          sentence    for

reasonableness under an abuse-of-discretion standard.                                    Gall v.

United States, 552 U.S. 38, 51 (2007).                           This review requires

appellate consideration of both the procedural and substantive

reasonableness      of    a     sentence.         Id.         This   court        must    assess

whether    the    district       court    properly        calculated             the   advisory

Guidelines       range,    considered       the    18    U.S.C.        §    3553(a)       (2006)

factors, analyzed any arguments presented by the parties, and

sufficiently explained the selected sentence.                              United States v.

Lynn, 592 F.3d 572, 576 (4th Cir. 2010) (“[A]n individualized

explanation       must     accompany        every        sentence.”)                   (emphasis

                                            2
omitted); United States v. Carter, 564 F.3d 325, 330 (4th Cir.

2009) (same).      In addition, this court presumes on appeal that a

sentence within a properly determined advisory Guidelines range

is substantively reasonable.            United States v. Allen, 491 F.3d
178, 193 (4th Cir. 2007).

            We    conclude       that    Hendricks’       sentence    is     both

procedurally and substantively reasonable.                 The district court

properly    calculated     Hendricks’       Guidelines    range,   treated    the

Guidelines as advisory, and considered the applicable 18 U.S.C.

§ 3553(a) factors.         See United States v. Pauley, 511 F.3d 468,

473 (4th Cir. 2007).          Moreover, the district court based its

sentence on its individualized assessment of the facts of the

case.      See   Carter, 564 F.3d   at    328.       The   district   court’s

decision to impose Hendricks’ sentence to run consecutively to

his undischarged state sentence was not an abuse of the court’s

discretion.      Hendricks has not rebutted the presumption that his

within-Guidelines sentence is reasonable.                We therefore find the

sentence reasonable.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Hendricks’ conviction and sentence.                      This

court requires that counsel inform Hendricks, in writing, of the

right to petition the Supreme Court of the United States for

further review.      If Hendricks requests that a petition be filed,

                                        3
but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.    Counsel’s motion must state that a copy thereof

was served on Hendricks.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4